Title: To Thomas Jefferson from Adam Lindsay, 26 February 1793
From: Lindsay, Adam
To: Jefferson, Thomas



Dear Sir
Norfolk 26th. Feby. 1793

By this time I hope you have received 6 Boxes Candles by the Schooner —— Capt Simpson. I intended them in Philadelphia two months ago—but Myrtle Wax is only bought at Market in small Quantities of 4 to 10 ℔. from the Country people and their prices vary so much I was under the necessity to limit the maker to a certain price to  avoid imposition. Respecting mixing Tallow with the Wax the maker says that some is absolutely necessary—but provided they cou’d be made without any mixture they wou’d run so much in burning as to be very unprofitable. There is a small proportion to what was in the others; inclosed is the Bill which is larger than your order, hope it will be of no consequence. Our European intelligence is such as you have received by the December packet—only one vessel from Rotterdam Last night which she left the 4th. Jany.—says that Demourier had resigned in consequence of the National Convention protesting his bills and censureing him for Loseing 6000 Men in the battle before Mans. From the West Indies we hear that the Governors of Martinique and Gaudaloupe have fled to the English Islands, carrying the public money with them—an armed schooner pursued the former but was three hours too late and finding this she stood to Trinidad after certain Characters fled there—that the Emigrations was so great to Dominica and St. Vincents that the beach was lined with tents and Huts and the Government rather uneasy at the Great Numbers arriving constantly—letters in town from the Cape say they have had a severe conflict with a large party of Negroes which were conquered and all put to the Sword—shou’d I receive any interesting intelligence from Europe or the West Indies by a short passage shall do myself the pleasure to inform you. I am Dear Sir with every Mark of Esteem Yr. Very Hbl. Servt.

Adam Lindsay

